PER CURIAM:
Jose Antonio Orellana-Portillo, a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals (“Board”). The order dismissed his appeal and affirmed the immigration judge’s order denying his motion to reopen deportation proceedings under the Nicaraguan and Central American Relief Act of 1997. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying Orellana-Portillo’s motion to reopen. See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Portillo, No. A29-554-808 (B.I.A. Oct. 29, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.